Matter of Mesiah Elijah B. (Taneez B.) (2015 NY Slip Op 07432)





Matter of Mesiah Elijah B. (Taneez B.)


2015 NY Slip Op 07432


Decided on October 13, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 13, 2015

Mazzarelli, J.P., Renwick, Andrias, Manzanet-Daniels, JJ.


15841

[*1] In re Mesiah Elijah B., A Dependant Child under Eighteen Years of Age, etc.,
andTaneez B., Respondent-Appellant, New York City Administration for Children's Services, Petitioner-Respondent.


Patricia W. Jellen, Eastchester, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Marta Ross of counsel), for respondent.
Karen Freedman, Law Offices Of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), attorney for the child.

Appeal from order of fact-finding and disposition, Family Court, New York County (Jane Pearl, J.), entered on or about January 13, 2014, which, upon inquest after respondent mother's default at the fact-finding hearing, determined that the mother had neglected the subject child, and transferred custody of the child to the Commissioner of Social Services until the next permanency hearing, unanimously dismissed, without costs.
The order was entered upon the mother's default and is therefore not appealable (see CPLR 5511; Matter of Darren Desmond W. [Nirandah W.], 121 AD3d 573 [1st Dept 2014]).
In any event, the finding of neglect is supported by a preponderance of the evidence (Family Ct Act §§ 1012[f][i][B]; 1046[b][i]). The mother's medical records and the testimony of the agency caseworker demonstrate that the mother suffers from untreated mental illness, and has a history of erratic and aggressive behavior, which continued in the hospital after the child's [*2]birth, which raised a substantial probability that the child would be at imminent risk of impairment if released to her care (see Matter of Cerenithy Ecksthine B. [Christian B.], 92 AD3d 417 [1st Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 13, 2015
CLERK